       Case 1:19-cv-02089-KPF Document 100 Filed 04/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AVRA AKAGI SCHER, et al.,

                          Plaintiffs,

                   -v.-                             19 Civ. 2089 (KPF)

TURIN HOUSING DEVELOPMENT                                 ORDER
FUND COMPANY, INC., et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Earlier today, the Court held a hearing on Plaintiffs’ motion for

reconsideration of the Court’s prior decision partially granting Defendants’

motion for summary judgment. For the reasons set forth on the record,

Plaintiffs’ motion is DENIED. The Clerk of Court is directed to terminate the

motion at docket entry 90.

      SO ORDERED.

Dated: April 22, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
